NO. 07-07-0414-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   DECEMBER 31, 2007

                          ______________________________


                              JEREMIAH DWAYNE WELCH,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                                 Appellee

                        _________________________________

           FROM THE 252ND DISTRICT COURT OF JEFFERSON COUNTY;

                    NO. 88838; HON. LAYNE WALKER, PRESIDING

                          _______________________________

                                  Memorandum Opinion

                         ________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Jeremiah Dwayne Welch (appellant) appeals his conviction for possession of child

pornography. Pursuant to a plea of guilty with an agreed recommendation of punishment

by the State, the trial court found appellant guilty, deferred the finding of guilt and placed

appellant on deferred adjudication probation for seven years. Subsequently, the State
moved to proceed with appellant’s adjudication of guilt. The trial court granted the motion

and sentenced appellant to ten years in prison. Appellant appealed, and counsel was

appointed. Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief wherein he certified that, after diligently searching the record, he has

concluded the appeal is without merit. Along with his brief, counsel attached a copy of a

letter sent to appellant informing him of counsel’s belief and of appellant’s right to file a

response pro se. By letter dated November 16, 2007, this court also notified appellant of

his right to file a brief or response and set December 17, 2007, as the deadline to do so.

That deadline has passed and appellant has failed to file a response or an extension to

do so.

         In compliance with Anders, counsel discussed each phase of appellant’s case and

explained how no reversible error occurred. We have also conducted our own review of

the record to assess the accuracy of counsel’s conclusions and to uncover any error

pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Our own review has

failed to reveal any reversible error.

         Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                           Brian Quinn
                                                           Chief Justice



Do not publish.




         1
             Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                       2